DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Response to Arguments
Applicant's arguments filed on 06/17/2022 are found to be persuasive.

Allowable Subject Matter
Claims 1-2, 4-8, and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Japanese Patent Publication No. 2007-22342 to Yoshinobu, U.S. Patent Application Publication No. 2019/0126675 to Zhang et al., and U.S. Patent No. 6,315,109 to Dean are considered to be the closest prior art.
Claims 1 and 10: Yoshinobu discloses a caster module (see, e.g., FIGS. 2 and 10), comprising:
an omni wheel 2 provided with a shaft groove (inner radial surface of 11); and
an effector 40, 41, 42, 44 received in the shaft groove, a case 40 of the effector being rotatable relative to an inner wall of the shaft groove, and an output end 44 of the effector being connected to the omni wheel 2 and configured to drive the omni wheel 2 to rotate;
wherein the omni wheel 2 comprises an omni wheel primary structure 11, an outer-side hub 44c, an inner-side roller, and an outer-side roller (see, e.g., FIG. 2); wherein
the shaft groove is disposed on the omni wheel primary structure 11, the outer-side hub 44c [is] connected to the omni wheel primary structure 11, the outer-side hub [is] disposed at [an end] of the shaft groove.
Yoshinobu also discloses a connecting through hole in communication with the shaft groove, the effector 40, 41, 42, 44 is inserted into the shaft groove by the connecting through hole, and the output end of the effector is connected to a surface of the outer-side hub 44c facing towards the shaft groove.
Yoshinobu does not disclose that the omni wheel primary structure and outer-side hub are also connected to an inner-side hub, as recited in Claim 1, and the limitations relating to the inner-side hub.
An inner-side hub, omni wheel primary structure, and outer-side hub arrangement is taught by Zhang.  For example, Zhang teaches hubs 4, 5, one which may be an inner-side hub and the other may be an outer-side hub.
The hubs 4, 5 of Zhang are both connected to an omni wheel primary structure 1, 2, the hubs 4, 5 are respectively disposed at two ends of the omni wheel primary structure 1, 2, the hub 4 and the omni wheel primary structure collaboratively define a rotation groove (which may be an inner rotation groove or an outer rotation groove, depending on whether the hub 4 is an inner-side hub or an outer-side hub), a roller being rotatably connected to the rotation groove, and the hub 5 and the omni wheel primary structure 1, 2 collaboratively define another rotation groove (which would the opposite of the rotation groove formed between hub 4 and the primary structure 1, 2), a roller being rotatably connected to this other rotation groove.  As shown in the exploded view of FIG. 5 of Zhang, those having ordinary skill in the art would appreciate the ease of assembly provided by the serial arrangement of the hubs 4, 5, the rollers, and the omni wheel primary structure 1, 2.
The cited art does not disclose an embodiment which provides for an “outer rotor effector” (which is understood to be analogous to an external rotor effector) which is usable in the embodiments of the citied art described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658